UNITED STATES DISTRICT COURT                         EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA,                        '
                                                 '
                       Plaintiff,                '
                                                 '
v.                                               '           NO. 1:19-CR-118
                                                 '
VICTOR LUIS PESCADOR,                            '
                                                 '
                       Defendant.                '

         ORDER ADOPTING FINDINGS OF FACT AND RECOMMENDATION
                     ON DEFENDANT’S GUILTY PLEA

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal Procedure.

Judge Hawthorn conducted a hearing in the form and manner prescribed by Federal Rule of

Criminal Procedure 11 and issued his Findings of Fact and Recommendation on Guilty Plea Before

the United States Magistrate Judge. The magistrate judge recommended that the court accept the

Defendant’s guilty plea. He further recommended that the court adjudge the Defendant guilty on

Count One of the Indictment filed against the Defendant.

       The parties have not objected to the magistrate judge’s findings. The court ORDERS that

the Findings of Fact and Recommendation on Guilty Plea of the United States Magistrate Judge

are ADOPTED and accepts the Defendant’s guilty plea. The court ORDERS the Defendant’s

attorney to read and discuss the presentence report with the Defendant, and file any objections to

the report BEFORE the date of the sentencing hearing.
       It is further ORDERED that, in accordance with the Defendant’s guilty plea and

the magistrate judge’s findings and recommendation, the Defendant, Victor Luis Pescador,

is adjudged guilty as to Count One of the Indictment charging a violation of 18 U.S.C. §

751(a) (Escape from Custody).

      SIGNED at Beaumont, Texas, this 11th day of December, 2019.




                                     ________________________________________
                                                 MARCIA A. CRONE
                                          UNITED STATES DISTRICT JUDGE
